


Exhibit 10.32.3

 

THE MACERICH COMPANY

 

FORM OF PERFORMANCE-BASED LTIP

UNIT AWARD AGREEMENT

 

[          ] LTIP UNIT AWARD AGREEMENT made as of date set forth on Schedule A
hereto between The Macerich Company, a Maryland corporation (the “Company”), its
subsidiary The Macerich Partnership, L.P., a Delaware limited partnership and
the entity through which the Company conducts substantially all of its
operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).

 

RECITALS

 

A.                    The Grantee is a key employee of the Company or one of its
Subsidiaries or affiliates and provides services to the Partnership.

 

B.                    Pursuant to its Long-Term Incentive Plan (“LTIP”) the
Company can award units of limited partnership interest of the Partnership
designated as “LTIP Units” in the Partnership Agreement (as defined herein)
under The Macerich Company 2003 Equity Incentive Plan, as amended (the “2003
Plan”), to provide certain key employees of the Company or its Subsidiaries and
affiliates, including the Grantee, in connection with their employment with the
long-term incentive compensation described in this Award Agreement (this
“Agreement” or “Award Agreement”), and thereby provide additional incentive for
them to promote the progress and success of the business of the Company and its
Subsidiaries and affiliates, including the Partnership, while increasing the
total return to the Company’s stockholders.  [          ] LTIP Units (as defined
herein) have been awarded by the Compensation Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) pursuant to authority delegated
to it by the Board as set forth in the Committee’s charter, including authority
to make grants of equity interests in the Partnership which may, under certain
circumstances, become exchangeable for shares of the Company’s Common Stock
reserved for issuance under the 2003 Plan, or any successor equity plan (as any
such plan may be amended, modified or supplemented from time to time,
collectively the “Stock Plan”)).  This Agreement evidences an award to the
Grantee under the LTIP (this “Award”), which is subject to the terms and
conditions set forth herein.

 

C.                    The Grantee was selected by the Committee to receive this
Award as one of a select group of highly compensated or management employees
who, through the effective execution of their assigned duties and
responsibilities, are in a position to have a direct and measurable impact on
the Company’s long-term financial results.  Effective as of the grant date
specified in Schedule A hereto, the Committee awarded to the Grantee the number
of [          ] LTIP Units (as defined herein) set forth in Schedule A.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                     Administration.  The LTIP and all awards thereunder,
including this Award, shall be administered by the Committee, which in the
administration of the LTIP shall

 

--------------------------------------------------------------------------------


 

have all the powers and authority it has in the administration of the Stock
Plan, as set forth in the Stock Plan.  The Committee may from time to time adopt
any rules or procedures it deems necessary or desirable for the proper and
efficient administration of the LTIP, consistent with the terms hereof and of
the Stock Plan.  The Committee’s determinations and interpretations with respect
to the LTIP and this Agreement shall be final and binding on all parties.

 

2.                                                                                     
Definitions.  Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Stock Plan.  In addition, as used herein:

 

“Award [        ] LTIP Units” has the meaning set forth in Section 3(a).

 

“Award [        ]-2 LTIP Units” has the meaning set forth in Section 3(b).

 

“Cause” for termination of the Grantee’s employment means that the Company,
acting in good faith based upon the information then known to the Company,
determines that the Grantee has:

 

(a)           failed to perform in a material respect without proper cause his
obligations under the Grantee’s Service Agreement (if one exists);

 

(b)           been convicted of or pled guilty or nolo contendere to a felony;
or

 

(c)           committed an act of fraud, dishonesty or gross misconduct which is
materially injurious to the Company.

 

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Applicable Board (as defined below) or upon the instructions
of the Chief Executive Officer of the Company or based upon the advice of
counsel or independent accountants for the Company shall be conclusively
presumed for purposes of this Agreement to be done, or omitted to be done, by
the Grantee in good faith and in the best interests of the Company.  The
cessation of employment of the Grantee shall not be deemed to be for Cause under
clause (a) or (c) above unless and until there shall have been delivered to the
Grantee a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the entire membership of the Applicable Board (excluding the
Grantee and any relative of the Grantee, if the Grantee or such relative is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Grantee and
the Grantee is given an opportunity, together with counsel for the Grantee, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the Applicable Board, the Grantee is guilty of the conduct described in
clause (a) or (c) above, and specifying the particulars thereof in reasonable
detail.  For purposes of the definition of Cause, “Applicable Board” means the
Board or, if the Company is not the ultimate parent corporation of the Company
and its Affiliates and is not publicly-traded, the board of directors of the
ultimate parent of the Company.

 

“Change of Control” means any of the following:

 

(a)           The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 33% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding

 

2

--------------------------------------------------------------------------------


 

Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
affiliate of the Company or successor or (iv) any acquisition by any entity
pursuant to a transaction that complies with (c)(i), (c)(ii) and (c)(iii) below;

 

(b)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board (including for these purposes, the new
members whose election or nomination was so approved, without counting the
member and his predecessor twice) shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

(c )          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets directly or through
one or more subsidiaries (“Parent”)) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, 20% or more of, respectively,
the then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
20% existed prior to the Business Combination, and (iii) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination were members of the Incumbent Board at the

 

3

--------------------------------------------------------------------------------


 

time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(d)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.

 

“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant.  Continuous
Service shall not be considered interrupted in the case of (A) any approved
leave of absence, (B) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (C) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.

 

“Disability” means (1) a “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code, or (2) the absence of the Grantee from his duties
with the Company on a full-time basis for a period of nine months as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Grantee or his legal representative (such agreements as to acceptability
not to be unreasonably withheld).  “Incapacity” as used herein shall be limited
only to a condition that substantially prevents the Grantee from performing his
or her duties.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Share as of a particular date means the fair market
value of a Share as determined by the Committee using any reasonable method and
in good faith (such determination will be made in a manner that satisfies
Section 409A of the Code and in good-faith as required by Section 422(c)(1) of
the Code); provided that (a) if Shares are then listed on a national stock
exchange, the closing sales price per share on the principal national stock
exchange on which Shares are listed on such date (or, if such date is not a
trading date on which there was a sale of such shares on such exchange, the last
preceding date on which there was a sale of Shares on such exchange), (b) if
Shares are not then listed on a national stock exchange but are then traded on
an over-the-counter market, the average of the closing bid and asked prices for
Shares in the principal over-the-counter market on which Shares are traded on
such date (or, if such date is not a trading date on which there was a sale of
Shares on such market, for the last preceding date on which there was a sale of
Shares in such market), or (c) if Shares are not then listed on a national stock
exchange or traded on an over-the-counter market, such value as the Committee in
its discretion may in good faith determine; provided that, where Shares are

 

4

--------------------------------------------------------------------------------


 

so listed or traded, the Committee may make such discretionary determinations
where Shares have not been traded for 10 trading days.

 

“Good Reason” means an action taken by the Company, without the Grantee’s
written consent thereto, resulting in a material negative change in the
employment relationship.  For these purposes, a “material negative change in the
employment relationship” shall include, without limitation, any one or more of
the following reasons, to the extent not remedied by the Company within 30 days
after receipt by the Company of written notice from the Grantee provided to the
Company within 90 days (the “Cure Period”) of the Grantee’s knowledge of the
occurrence of an event or circumstance set forth in clauses (a) through
(e) below specifying in reasonable detail such occurrence:

 

(a)           the assignment to the Grantee of any duties materially
inconsistent in any respect with the Grantee’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other material diminution in such position, authority,
duties or responsibilities (whether or not occurring solely as a result of the
Company’s ceasing to be a publicly traded entity);

 

(b)           a change in the Grantee’s principal office location to a location
further away from the Grantee’s home which is more than 30 miles from the
Grantee’s current principal office;

 

(c)           the taking of any action by the Company to eliminate benefit plans
in which the Grantee participated in or was eligible to participate in
immediately prior to a Change of Control without providing substitutes therefor,
to materially reduce benefits thereunder or to substantially diminish the
aggregate value of the incentive awards or other fringe benefits; provided that
if neither a surviving entity nor its parent following a Change of Control is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed good reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than 10% in aggregate benefits in
connection with across the board reductions or modifications affecting similarly
situated persons of executive rank in the Company or a combined organization
shall not constitute Good Reason;

 

(d)           any one or more reductions in the Grantee’s Base Salary that,
individually or in the aggregate, exceed 10% of the Grantee’s Base Salary; or

 

(e)           any material breach by the Company of the Grantee’s Service
Agreement (if one exists).

 

In the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Grantee’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within two years following the occurrence of such condition in order for such
termination as a result of such condition to constitute a termination for Good
Reason.  If the Grantee suffers a Disability or dies following the occurrence of
any of the events described in clauses (a) through (e) above and the Grantee has

 

5

--------------------------------------------------------------------------------


 

given the Company the requisite written notice but the Company has failed to
remedy the situation prior to such physical or mental incapacity or death, the
Grantee’s physical or mental incapacity or death shall not affect the ability of
the Grantee or his heirs or beneficiaries, as applicable, to treat the Grantee’s
termination of employment as a termination for Good Reason.  For purposes of the
definition of Good Reason, the term “Base Salary” means the annual base rate of
compensation payable to Grantee by the Company as of the Grantee’s date of
termination, before deductions or voluntary deferrals authorized by the Grantee
or required by law to be withheld from the Grantee by the Company.  Salary
excludes all other extra pay such as overtime, pensions, severance payments,
bonuses, stock incentives, living or other allowances, and other perquisites.

 

“[       ] LTIP Units” means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
pursuant to this Agreement under the LTIP having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption set forth in the Partnership Agreement.

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.

 

“Peer REIT” means each of the business entities qualified as real estate
investment trusts (“REITs”) that are part of the constituent companies contained
in the FTSE NAREIT Index excluding all REITs classified as “hybrid REITs” and
all REITs classified as “mortgage REITs” within that FTSE NAREIT Index.  The
Committee may in its sole and absolute discretion exclude from the group of Peer
REITs any REIT (A) that is in bankruptcy at any point during the Performance
Period or (B) that was added to or removed from the FTSE NAREIT Index during the
Performance Period or otherwise was not part of the index for the full
Performance Period.  In lieu of excluding such Peer REIT altogether, the
Committee may adjust the calculation of Total Return to the extent determined by
the Committee in its reasonable discretion.

 

“Peer REIT Total Return” means, for a Peer REIT, with respect to the Performance
Period, the absolute total stockholder return of the common equity of such Peer
REIT during the Performance Period, calculated in the same manner as Total
Return is calculated for the Company.

 

“Performance Period” means, the period commencing on February 1, [        ] and
concluding on the earliest of (a) January 31, [next succeeding year], (b) the
date of a Change of Control or (c) the date of a Qualified Termination.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Qualified Termination” means a termination of the Grantee’s employment (A) by
the Company for no reason, or for any reason other than for Cause, death or
Disability, (B) by the Grantee for Good Reason, or (C) as a result of the
Grantee’s death or Disability.

 

6

--------------------------------------------------------------------------------


 

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Grantee, on the one hand, and
the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.

 

“Share Price” means, as of a particular date, the Fair Market Value of one Share
for the most recent trading day immediately preceding such date; provided
further, however, that if such date is the date upon which a Transactional Sale
Event occurs, the Share Price as of such date shall be equal to the fair market
value in cash, as determined by the Committee, of the total consideration paid
or payable in the transaction resulting in the Transactional Sale Event for one
Share.

 

“Share” means a share of Common Stock, subject to adjustments pursuant to
Section 6.2 of the 2003 Plan.

 

“Total Return” means, with respect to the Performance Period, the compounded
total annual return that would have been realized by a stockholder who
(1) bought one Share on the first day of the Performance Period at the Share
Price on such date, (2) reinvested each dividend and other distribution declared
during such period of time with respect to such Share (and any other Shares
previously received upon reinvestment of dividends or other distributions) in
additional Shares at the Share Price on the applicable dividend payment date and
(3) sold such Shares on the last day of such Performance Period at the Share
Price on such date.  As set forth in, and pursuant to, Section 9 of this
Agreement, appropriate adjustments to the Total Return shall be made to take
into account all stock dividends, stock splits, reverse stock splits and the
other events set forth in Section 9 that occur during the Performance Period. 
In calculating Total Return, it is the current intention of the Committee to use
total return to stockholders data for the Company and the Peer REITs available
from one or more third party sources, though the Committee reserves the right to
retain the services of a consultant to analyze relevant data or perform
necessary calculations in its reasonable discretion for purposes of this Award.

 

“Transactional Sale Event” means (a) a Change of Control described in clause
(a) of the definition thereof as a result of a tender offer for Shares or (b) a
Change of Control described in clause (c) of the definition thereof.

 

“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.

 

3.                           Award of [         ] LTIP Units.

 

(a)           On the terms and conditions set forth in this Agreement, as well
as the terms and conditions of the Stock Plan, the Grantee is hereby granted
this Award consisting of the number of [          ] LTIP Units set forth on
Schedule A hereto, which is incorporated herein by reference (the “Award
[        ] LTIP Units”).

 

(b)           If pursuant to Section 4 hereof vesting above 100% of the Award
[          ] LTIP Units occurs an additional number of [          ] LTIP Units
shall be granted

 

7

--------------------------------------------------------------------------------


 

to the Grantee to cover the excess vesting percentage based on the calculations
to be made pursuant to Section 4 hereof (the “Award [         ]-2 LTIP Units”). 
In connection with any such subsequent grant of Award [          ]-2 LTIP Units
the Grantee shall execute and deliver to the Company and the Partnership such
documents, comparable to the documents executed and delivered in connection with
this Agreement, as the Company and/or the Partnership reasonably request in
order to comply with all applicable legal requirements, including, without
limitation, federal and state securities laws.

 

(c)           [          ] LTIP Units shall constitute and be treated as the
property of the Grantee as of the applicable grant date, subject to the terms of
this Agreement and the Partnership Agreement.  Every grant of [          ] LTIP
Units to the Grantee pursuant to this Award shall be set forth in minutes of the
meetings of the Committee.  [          ] LTIP Units will be: (A) subject to
vesting and/or forfeiture to the extent provided in Section 4; and (B) subject
to restrictions on sale as provided in Section 8 hereof.

 

4.                           Vesting of [         ] LTIP Units.

 

(a)           The percentage of the Grantee’s Award [          ] LTIP Units that
will become vested at the end of the Performance Period will be based on the
percentile rank of the Company’s Total Return relative to the Peer REIT Total
Return for the Peer REITs for the Performance Period as set forth below, except
as set forth in Section 5 hereof.

 

Percentile Rank

 

Award Earned

At least the 80th percentile and including the 100th percentile

 

200% of the Award [          ] LTIP Units

At least the 60th percentile but less than the 80th percentile

 

150% of the Award [          ] LTIP Units

At least the 40th percentile but less than the 60th percentile

 

100% of the Award [          ] LTIP Units

At least the 30th percentile but less than the 40th percentile

 

50% of the Award [          ] LTIP Units

Less than the 30th percentile

 

0% of the Award [          ] LTIP Units

 

The percentile rank above shall be calculated using the following formula:

 

Percentile  Rank =

(100% - X) + Y

2

 

8

--------------------------------------------------------------------------------


 

Where:

 

X =                 the number of Peer REITs with a Peer REIT Total Return
greater than the Company’s Total Return during the Performance Period as a
percentage of the total number of Peer REITs plus the Company.

 

Y =                 the number of Peer REITs with a Peer REIT Total Return less
than the Company’s Total Return during the Performance Period as a percentage of
the total number of Peer REITs plus the Company.

 

Vesting of the Grantee’s Award [          ] LTIP Units shall occur as of the
last day of the Performance Period regardless of when the Committee completes
its determination of percentile rank or any other calculations or assessments
related to its determination of the vesting percentage.  If, as a result of
performance above the 60th percentile, the percentage of the Grantee’s Award
[          ] LTIP Units that will become vested as of the end of the Performance
Period exceeds 100%, Award [          ]-2 LTIP Units granted pursuant to
Section 3(b) hereof shall be immediately vested when granted.

 

(b)           Notwithstanding the foregoing, if for the Performance Period the
Company’s Total Return on an absolute basis is less than 6%, then the Committee
may in its sole and absolute discretion make equitable adjustments to the
vesting criteria for the Award [          ] LTIP Units set forth in
Section 4(a) regardless of the percentile rank of the Company’s Total Return
relative to the Peer REIT Total Return of the Peer REITs.  In addition, the
Committee may, upon consideration of the statistical data for the Peer REITs
relative to Peer REIT Total Return for the Performance Period, exercise its
reasonable discretion to allow for vesting of Award [          ] LTIP Units
under Section 4(a) on a basis other than a strict mathematical calculation of
percentile rank to the extent appropriate in light of the circumstances.  By way
of illustration, the foregoing would allow the Committee to (i) provide for
vesting to occur at a particular level if the Peer REIT Total Return of a number
of Peer REITs is clustered within a narrow range such that the effect of the
precise calculation of percentile rank would be that vesting would not occur or
occur at a lower level or (ii) provide for vesting to occur at the next higher
level if the precise calculation of percentile rank is within 2.5% of the next
higher percentile rank level for vesting.

 

(c)           Any Award [          ] LTIP Units that do not become vested
pursuant to this Section 4 shall, without payment of any consideration by the
Partnership, automatically and without notice terminate, be forfeited and be and
become null and void as of the end of the Performance Period, and neither the
Grantee nor any of his successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such unvested Award
[          ] LTIP Units.

 

5.                           Change of Control or Termination of Grantee’s
Service Relationship.

 

(a)           If the Grantee is a party to a Service Agreement, the provisions
of Sections 5(b), 5(c) and 5(d) below shall govern the vesting of the Grantee’s
Award

 

9

--------------------------------------------------------------------------------


 

[          ] LTIP Units exclusively in the event of a Change of Control or
termination of the Grantee’s service relationship with the Company or any
Subsidiary or affiliate, unless the Service Agreement contains provisions that
expressly refer to this Section 5 and provides that those provisions of the
Service Agreement shall instead govern the vesting of the Grantee’s Award
[          ] LTIP Units.  The foregoing sentence will be deemed an amendment to
any applicable Service Agreement to the extent required to apply its terms
consistently with this Section 5, such that, by way of illustration, any
provisions of the Service Agreement with respect to accelerated vesting or
payout of the Grantee’s bonus or incentive compensation awards in the event of
certain types of terminations of Grantee’s service relationship (such as, for
example, termination at the end of the term, termination without Cause by the
employer or termination for Good Reason by the employee) shall not be
interpreted as requiring that any calculations set forth in Section 4 hereof be
performed, or vesting occur with respect to this Award other than as
specifically provided in this Section 5.  In the event an entity ceases to be a
Subsidiary or affiliate of the Company, such action shall be deemed to be a
termination of employment of all employees of that entity for purposes of this
Agreement, provided that the Committee, in its sole and absolute discretion, may
make provision in such circumstances for accelerated vesting of some or all of
the Grantee’s unvested Award [          ] LTIP Units that have not previously
been forfeited and, if applicable, for the granting of Award [          ]-2 LTIP
Units effective immediately prior to such event.

 

(b)                                 In the event of a Change of Control or
Qualified Termination prior to January 31, [          ], then:

 

(i)                                     the calculations provided in Section 4
hereof shall be performed effective as of the date of the Change of Control or
Qualified Termination as if the Performance Period ended on such date;

 

(ii)                                  the number of Award [          ] LTIP
Units resulting from the above calculations shall automatically and immediately
be earned and become vested as of the date of the Change of Control or Qualified
Termination;

 

(iii)                               if pursuant to the above calculations
vesting above 100% of the Award [          ] LTIP Units occurs, the appropriate
number of Award [          ]-2 LTIP Units shall be granted to the Grantee to
cover the excess vesting percentage based on such calculations and such Award
[          ]-2 LTIP Units shall be immediately vested.  In connection with any
such subsequent grant of Award [          ]-2 LTIP Units the Grantee shall
execute and deliver to the Company and the Partnership such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws; and

 

10

--------------------------------------------------------------------------------


 

(iv)                              following the date of the Change of Control or
Qualified Termination no further calculations pursuant to Section 4 hereof shall
be performed.  Any Award [          ] LTIP Units that do not become vested
pursuant to this Section 5(b) shall, without payment of any consideration by the
Partnership, automatically and without notice terminate, be forfeited and be and
become null and void, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Award [          ] LTIP Units.

 

(c)                                  Notwithstanding the foregoing, in the event
vesting pursuant to this Section 5(b) is determined to constitute “nonqualified
deferred compensation” subject to Section 409A of the Code, then, to the extent
the Grantee is a “specified employee” under Section 409A of the Code subject to
the six-month delay thereunder, any such vesting or related payments to be made
during the six-month period commencing on the Grantee’s “separation from
service” (as defined in Section 409A of the Code) shall be delayed until the
expiration of such six-month period.

 

(d)                                 In the event of a termination of employment
or other cessation of the Grantee’s Continuous Service other than a Qualified
Termination, effective as of the date of such termination or cessation, all
[          ] LTIP Units except for those that had previously been earned and
become vested pursuant to Section 4 hereof shall automatically and immediately
be forfeited by the Grantee.  Any forfeited Award [          ] LTIP Units shall,
without payment of any consideration by the Partnership, automatically and
without notice be and become null and void, and neither the Grantee nor any of
his successors, heirs, assigns, or personal representatives will thereafter have
any further rights or interests in such forfeited Award [          ] LTIP
Units.  If the Grantee’s employment with the Company or a Subsidiary or
affiliate terminates as a result of his or her Retirement, the Committee may, on
a case-by-case basis and in its sole discretion, provide for accelerated or
continued vesting of some or all of the Grantee’s unvested Award [          ]
LTIP Units that have not previously been forfeited and, if applicable, for the
granting of Award [          ]-2 LTIP Units, in each case effective prior to the
Retirement.

 

(e)                                  To the extent that the Grantee’s Service
Agreement entitles the Grantee to receive any severance payments, or any other
similar term used in the Grantee’s Service agreement, from the Company in case
of a termination of the Grantee’s employment following a Change of Control or a
similar event (“Change of Control Benefits”), then for purposes of calculating
the Grantee’s entitlement to such Change of Control Benefits any of the Award
[          ] LTIP Units that vest pursuant to Section 4(a) (including any Award
[          ]-2 LTIP Units granted pursuant to Section 3(b) hereof) shall be
included as part of the Grantee’s bonus amount, or any other similar term used
in the Grantee’s Service Agreement, for the Performance Period.  The value of
such vested [          ] LTIP Units for purposes of determining such bonus
amount shall be calculated by multiplying the Share Price as of end of the
Performance Period by the sum of (i) the number of Award [          ] LTIP Units
that vested on such date and (ii) the number of Award [          ]-2 LTIP Units,
if any, granted pursuant to Section 3(b) hereof.

 

11

--------------------------------------------------------------------------------

 

 

(f)                                   To the extent that Schedule A provides for
amounts or schedules of vesting that conflict with the provisions of this
Section 5, the provisions of Schedule A will be controlling and determinative.

 

6.                                                                                 
Payments by Award Recipients.  No amount shall be payable to the Company or the
Partnership by the Grantee at any time in respect of this Award.

 

7.                                                                                 
Distributions.   Distributions on [          ] LTIP Units will be paid in
accordance with the Partnership Agreement as modified hereby as follows:

 

(a)                                 The LTIP Unit Distribution Participation
Date (as defined in the Partnership Agreement) with respect to those
[          ] LTIP Units that have been earned and have become vested in
accordance with Sections 4 or 5 hereof shall be, with respect to both Award
[          ] LTIP Units and Award [          ]-2 LTIP Units, the effective date
of vesting of Award [          ] LTIP Units.  Vested [          ] LTIP Units
shall be entitled to receive the full distribution payable on Units outstanding
as of the record date next following the applicable date set forth in the
preceding sentence, whether or not they will have been outstanding for the whole
period.

 

(b)                                 Prior to the LTIP Unit Distribution
Participation Date provided in Section 7(a) above, Award [          ] LTIP Units
shall be entitled to receive 10% of regular periodic distributions payable to
holders of Units (“Current Distributions”) and 0% of special, extraordinary or
other distributions made not in the ordinary course.

 

(c)                                  An amount equal to the distributions
(regular, special, extraordinary or otherwise) other than Current Distributions
(“Contingent Distributions”) paid with respect to a Unit between the date of
grant of the Award [          ] LTIP Units and the LTIP Unit Distribution
Participation Date provided in Section 7(a) above multiplied by the number of
Award [          ] LTIP Units shall be credited to a notional (unfunded) account
for the benefit of the Grantee on the books and records of the Partnership
subject to vesting.  As promptly as practicable after the LTIP Unit Distribution
Participation Date, an amount equal to the Contingent Distributions that would
have been paid with respect to the Award [          ] LTIP Units that have
become vested (excluding any Award [          ]-2 LTIP Units) shall be paid to
the Grantee.  Any portion of the notional account that is not due the Grantee
shall be forfeited and revert to the Partnership free and clear of any claims by
the Grantee.

 

(d)                                 Current Distributions paid prior to the LTIP
Unit Distribution Participation Date will be subject to a full claw back to the
extent that Award [          ] LTIP Units do not vest at the end of the
Performance Period and are therefore forfeited.  The aggregate amount of such
Current Distributions clawed back from the Grantee shall be refunded to the
Partnership as promptly as practicable after the end of the Performance Period
by offset against dividends payable to the Grantee on Shares or distributions
payable to the Grantee on Units or other amounts due to the Grantee by the
Company or the Partnership, or otherwise upon request from the Partnership to
the Grantee in cash.

 

12

--------------------------------------------------------------------------------


 

(e)                                  To the extent that the Partnership makes
distributions to holders of Units partially in cash and partially in additional
Units or other securities, unless the Committee in its sole discretion
determines to allow the Grantee to make a different election, the Grantee shall
be deemed to have elected with respect to all [          ] LTIP Units eligible
to receive such distribution to receive 10% of such distribution in cash and 90%
in Units, with the cash component constituting the Current Distribution prior to
the LTIP Unit Distribution Participation Date.

 

8.                                                                                 
Restrictions on Transfer.  None of the [          ] LTIP Units shall be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntarily or involuntarily or by judgment, levy, attachment, garnishment or
other legal or equitable proceeding) (each such action a “Transfer”), or
redeemed in accordance with the Partnership Agreement (a) prior to vesting,
(b) until after January 31, [two years after vesting date] other than in
connection with a Change of Control, and (c) unless such Transfer is in
compliance with all applicable securities laws (including, without limitation,
the Securities Act of 1933, as amended (the “Securities Act”)), and such
Transfer is in accordance with the applicable terms and conditions of the
Partnership Agreement; provided that, upon the approval of, and subject to the
terms and conditions specified by, the Committee, vested [          ] LTIP Units
that have been held for a period of at least two (2) years may be Transferred to
(i) the spouse, children or grandchildren of the Grantee (“Immediate Family
Members”), (ii) a trust or trusts for the exclusive benefit of the Grantee and
such Immediate Family Members, (iii) a partnership in which the Grantee and such
Immediate Family Members are the only partners, or (iv) one or more entities in
which the Grantee has a 10% or greater equity interest, provided that the
Transferee agrees in writing with the Company and the Partnership to be bound by
all the terms and conditions of this Agreement and that subsequent transfers of
unvested [          ] LTIP Units shall be prohibited except those in accordance
with this Section 8.  In connection with any Transfer of [          ] LTIP
Units, the Partnership may require the Grantee to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act).  Any attempted Transfer of [          ] LTIP Units not in accordance with
the terms and conditions of this Section 8 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any [          ] LTIP Units as a result of any such Transfer, shall otherwise
refuse to recognize any such Transfer and shall not in any way give effect to
any such Transfer of any [          ] LTIP Units.   This Agreement is personal
to the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

9.                                                                                 
Changes in Capital Structure.  Without duplication with the provisions of
Section 6.2 of the Stock Plan, if (a) the Company shall at any time be involved
in a merger, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or stock of the
Company or other fundamental transaction similar thereto, (b) any stock
dividend, stock split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock, or other similar change in
the capital structure of the Company shall occur, (c) any extraordinary dividend
or other distribution to holders of shares of Common Stock or Units other than
regular cash dividends shall be made, or (d) any other event shall occur that in
each case in the good faith judgment of the Committee necessitates action by way
of appropriate equitable adjustment in the terms of this Award, the

 

13

--------------------------------------------------------------------------------


 

LTIP or the [          ] LTIP Units, then the Committee shall take such action
as it deems necessary to maintain the Grantee’s rights hereunder so that they
are substantially proportionate to the rights existing under this Award, the
LTIP and the terms of the [          ] LTIP Units prior to such event,
including, without limitation: (i) adjustments in the Award [          ] LTIP
Units, the Award [          ]-2 LTIP Units, the Share Price, Total Return or
other pertinent terms of this Award; and (ii) substitution of other awards under
the Stock Plan or otherwise.  The Grantee shall have the right to vote the
[          ] LTIP Units if and when voting is allowed under the Partnership
Agreement, regardless of whether vesting has occurred.

 

10.                                                                          
Miscellaneous.

 

(a)                                 Amendments; Modifications.  This Agreement
may be amended or modified only with the consent of the Company and the
Partnership acting through the Committee; provided that any such amendment or
modification materially and adversely affecting the rights of the Grantee
hereunder must be consented to by the Grantee to be effective as against him;
and provided, further, that the Grantee acknowledges that the Stock Plan may be
amended or discontinued in accordance with Section 6.6 thereof and that this
Agreement may be amended or canceled by the Committee, on behalf of the Company
and the Partnership, for the purpose of satisfying changes in law or for any
other lawful purpose, so long as no such action shall impair the Grantee’s
rights under this Agreement without the Grantee’s written consent. 
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder.  No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement. 
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company.

 

(b)                                 Incorporation of Stock Plan; Committee
Determinations.  The provisions of the Stock Plan are hereby incorporated by
reference as if set forth herein.  In the event of a conflict between this
Agreement and the Stock Plan, this Agreement shall be controlling and
determinative.  The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.  In the event of a Change of Control, the Committee will perform
any calculations set forth in Section 4 or Section 5 hereof required in
connection with such Change of Control and make any determinations relevant to
vesting with respect to this Award within a period of time that enables the
Company to conclude whether Award [          ] LTIP Units become vested or are
forfeited and whether any Award [          ]-2 LTIP Units need to be granted not
later than the date of consummation of the Change of Control.

 

(c)                                  Status as a Partner.  As of the grant date
set forth on Schedule A, the Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the number of Award [          ] LTIP
Units issued to the Grantee as of such date pursuant to Section 3(a) hereof by:
(A) signing and delivering to the Partnership a copy of this

 

14

--------------------------------------------------------------------------------


 

Agreement; and (B) signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the Partnership Agreement (attached
hereto as Exhibit A).  The Partnership Agreement shall be amended to reflect the
issuance to the Grantee of Award [          ]-2 LTIP Units pursuant to
Section 3(b) hereof, if any, whereupon the Grantee shall have all the rights of
a Limited Partner of the Partnership with respect to the total number of
[          ] LTIP Units then held by the Grantee, as set forth in the
Partnership Agreement, subject, however, to the restrictions and conditions
specified herein and in the Partnership Agreement.

 

(d)                                 Status of [        ] LTIP Units under the
Stock Plan.  Insofar as the LTIP has been established as an incentive program of
the Company and the Partnership, the [          ] LTIP Units are both issued as
equity securities of the Partnership and granted as awards under the Stock
Plan.  The Company will have the right at its option, as set forth in the
Partnership Agreement, to issue shares of Common Stock in exchange for Units
into which [          ] LTIP Units may have been converted pursuant to the
Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such shares of Common Stock, if issued, will be
issued under the Stock Plan.  The Grantee must be eligible to receive the
[          ] LTIP Units in compliance with applicable federal and state
securities laws and to that effect is required to complete, execute and deliver
certain covenants, representations and warranties (attached as Exhibit B).  The
Grantee acknowledges that the Grantee will have no right to approve or
disapprove such determination by the Committee.

 

(e)                                  Legend.  The records of the Partnership
evidencing the [          ] LTIP Units shall bear an appropriate legend, as
determined by the Partnership in its sole discretion, to the effect that such
[          ] LTIP Units are subject to restrictions as set forth herein, in the
Stock Plan and in the Partnership Agreement.

 

(f)                                   Compliance With Securities Laws.  The
Partnership and the Grantee will make reasonable efforts to comply with all
applicable securities laws.  In addition, notwithstanding any provision of this
Agreement to the contrary, no [          ] LTIP Units will become vested or be
issued at a time that such vesting or issuance would result in a violation of
any such laws.

 

(g)                                  Investment Representations; Registration. 
The Grantee hereby makes the covenants, representations and warranties and set
forth on Exhibit B attached hereto.  All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee.  The Partnership will have no obligation to register under the
Securities Act any [          ] LTIP Units or any other securities issued
pursuant to this Agreement or upon conversion or exchange of [          ] LTIP
Units.  The Grantee agrees that any resale of the shares of Common Stock
received upon the exchange of Units into which [          ] LTIP Units may be
converted shall not occur during the “blackout periods” forbidding sales of
Company securities, as set forth in the then applicable Company employee manual
or insider trading policy.  In addition, any resale shall be made in compliance
with the registration requirements of the Securities Act or an applicable
exemption therefrom, including, without limitation, the exemption provided by
Rule 144 promulgated thereunder (or any successor rule).

 

15

--------------------------------------------------------------------------------


 

(h)                                 Section 83(b) Election.  In connection with
each separate issuance of [          ] LTIP Units under this Award pursuant to
Section 3 hereof the Grantee hereby agrees to make an election to include in
gross income in the year of transfer the applicable [          ] LTIP Units
pursuant to Section 83(b) of the Code substantially in the form attached hereto
as Exhibit C and to supply the necessary information in accordance with the
regulations promulgated thereunder.

 

(i)                                     Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect.  If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

(j)                                    Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of State of Delaware,
without giving effect to the principles of conflict of laws of such state.

 

(k)                                 No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere in any
way with the right of the Company or any affiliate to terminate the Grantee’s
service relationship at any time.

 

(l)                                     Notices.  Any notice to be given to the
Company shall be addressed to the Secretary of the Company at its principal
place of business and any notice to be given the Grantee shall be addressed to
the Grantee at the Grantee’s address as it appears on the employment records of
the Company, or at such other address as the Company or the Grantee may
hereafter designate in writing to the other.

 

(m)                             Withholding and Taxes.  No later than the date
as of which an amount first becomes includible in the gross income of the
Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its affiliates, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

 

(n)                                 Headings.  The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

16

--------------------------------------------------------------------------------


 

(o)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.

 

(p)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by will or the laws of descent and
distribution, but this Agreement shall not otherwise be assignable or otherwise
subject to hypothecation by the Grantee.

 

(q)                                 409A.  This Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code.  Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under
Section 409A of the Code, shall be amended, in consultation with the Grantee and
with the reasonable cooperation of the Grantee and the Company, in the least
restrictive manner necessary to (i) exclude the [          ] LTIP Units from the
definition of “deferred compensation” within the meaning of such Section 409A or
(ii) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions, in each case without diminution
in the value of the benefits granted hereby to the Grantee.

 

(r)                                    Complete Agreement.  This Agreement
(together with those agreements and documents expressly referred to herein, for
the purposes referred to herein) embody the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

 

[signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the          day of                                 ,           .

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.

 

 

 

By:

The Macerich Company,

 

 

its general partner

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of
March 16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”).  The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:

 

1.                                      The Limited Partner hereby confirms that
it has reviewed the terms of the Partnership Agreement and affirms and agrees
that it is bound by each of the terms and conditions of the Partnership
Agreement, including, without limitation, the provisions thereof relating to
limitations and restrictions on the transfer of Partnership Units.  Without
limitation of the foregoing, the Limited Partner is deemed to have made all of
the acknowledgements, waivers and agreements set forth in Section 10.6 and 13.11
of the Partnership Agreement.

 

2.                                      The Limited Partner hereby confirms that
it is acquiring the Partnership Units for its own account as principal, for
investment and not with a view to resale or distribution, and that the
Partnership Units may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the Partnership (which it has no obligation to file) or that is exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and all applicable state and foreign securities laws,
and the General Partner may refuse to transfer any Partnership Units as to which
evidence of such registration or exemption from registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration. 
If the General Partner delivers to the Limited Partner shares of common stock of
the General Partner (“Common Shares”) upon redemption of any Partnership Units,
the Common Shares will be acquired for the Limited Partner’s own account as
principal, for investment and not with a view to resale or distribution, and the
Common Shares may not be transferred or otherwise disposed of by the Limited
Partner otherwise than in a transaction pursuant to a registration statement
filed by the General Partner with respect to such Common Shares (which it has no
obligation under the Partnership Agreement to file) or that is exempt from the
registration requirements of the Securities Act and all applicable state and
foreign securities laws, and the General Partner may refuse to transfer any
Common Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.

 

3.                                      The Limited Partner hereby affirms that
it has appointed the General Partner, any liquidator and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead, in accordance with
Section 6.10 of the Partnership Agreement, which section is hereby incorporated
by reference.  The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, and it shall

 

--------------------------------------------------------------------------------


 

survive and not be affected by the death, incompetency, dissolution, disability,
incapacity, bankruptcy or termination of the Limited Partner and shall extend to
the Limited Partner’s heirs, executors, administrators, legal representatives,
successors and assigns.

 

4.                                      The Limited Partner hereby irrevocably
consents in advance to any amendment to the Partnership Agreement, as may be
recommended by the General Partner, intended to avoid the Partnership being
treated as a publicly-traded partnership within the meaning of Section 7704 of
the Internal Revenue Code, including, without limitation, (x) any amendment to
the provisions of Section 9.1 or the Redemption Rights Exhibit of the
Partnership Agreement intended to increase the waiting period between the
delivery of a notice of redemption and the redemption date to up to sixty (60)
days or (y) any other amendment to the Partnership Agreement intended to make
the redemption and transfer provisions, with respect to certain redemptions and
transfers, more similar to the provisions described in Treasury Regulations
Section 1.7704-1(f).

 

5.                                      The Limited Partner hereby appoints the
General Partner, any Liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, to execute and deliver any amendment
referred to in the foregoing paragraph 4(a) on the Limited Partner’s behalf. 
The foregoing power of attorney is hereby declared to be irrevocable and a power
coupled with an interest, and it shall survive and not be affected by the death,
incompetency, dissolution, disability, incapacity, bankruptcy or termination of
the Limited Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

 

6.                                      The Limited Partner agrees that it will
not transfer any interest in the Partnership Units (x) through a national,
non-U.S., regional, local or other securities exchange or (iii) an
over-the-counter market (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (y) to or through (a) a person,
such as a broker or dealer, that makes a market in, or regularly quotes prices
for, interests in the Partnership or (b) a person that regularly makes available
to the public (including customers or subscribers) bid or offer quotes with
respect to any interests in the Partnership and stands ready to effect
transactions at the quoted prices for itself or on behalf of others.

 

7.                                      The Limited Partner acknowledges that
the General Partner shall be a third party beneficiary of the representations,
covenants and agreements set forth in Sections 4 and 5 hereof.  The Limited
Partner agrees that it will transfer, whether by assignment or otherwise,
Partnership Units only to the General Partner or to transferees that provide the
Partnership and the General Partner with the representations and covenants set
forth in Sections 4 and 5 hereof.

 

--------------------------------------------------------------------------------


 

8.                                      This Acceptance shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 

Address of Limited Partner:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)                                 The Grantee has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Stockholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Stockholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q, if any, for the most
recently ended quarter filed by the Company with the Securities and Exchange
Commission since the filing of the Form 10-K described in clause (iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the end of the fiscal year most recently ended for
which a Form 10-K has been filed by the Company;

 

(vi)                              The Partnership Agreement;

 

(vii)                           The Stock Plan; and

 

(viii)                        The Company’s Articles of Amendment and
Restatement, as amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of [          ] LTIP Units shall not constitute an offer of [          ] LTIP
Units until such determination of suitability shall be made.

 

(b)                                 The Grantee hereby represents and warrants
that

 

(i)                                     The Grantee either (A) is an “accredited
investor” as defined in Rule 501(a) under the Securities Act, or (B) by reason
of the business and financial experience of the Grantee, together with the
business and financial experience of those persons, if any, retained by the
Grantee to represent or advise him with respect to the grant to him of
[          ] LTIP Units, the potential conversion of [          ] LTIP Units
into units of limited partnership of the Partnership (“Common Units”) and the
potential redemption of such Common Units for shares the Company’s common stock
(“REIT Shares”), has such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that the
Grantee (I) is capable of

 

--------------------------------------------------------------------------------


 

evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his own interest or has engaged
representatives or advisors to assist him in protecting his interests, and
(III) is capable of bearing the economic risk of such investment.

 

(ii)                                  The Grantee understands that (A) the
Grantee is responsible for consulting his own tax advisors with respect to the
application of the U.S. federal income tax laws, and the tax laws of any state,
local or other taxing jurisdiction to which the Grantee is or by reason of the
award of [          ] LTIP Units may become subject, to his particular
situation; (B) the Grantee has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Grantee
provides services to the Partnership on a regular basis and in such capacity has
access to such information, and has such experience of and involvement in the
business and operations of the Partnership, as the Grantee believes to be
necessary and appropriate to make an informed decision to accept the award of
[          ] LTIP Units; and (D) an investment in the Partnership and/or the
Company involves substantial risks.  The Grantee has been given the opportunity
to make a thorough investigation of matters relevant to the [          ] LTIP
Units and has been furnished with, and has reviewed and understands, materials
relating to the Partnership and the Company and their respective activities
(including, but not limited to, the Background Documents).  The Grantee has been
afforded the opportunity to obtain any additional information (including any
exhibits to the Background Documents) deemed necessary by the Grantee to verify
the accuracy of information conveyed to the Grantee.  The Grantee confirms that
all documents, records, and books pertaining to his receipt of [          ] LTIP
Units which were requested by the Grantee have been made available or delivered
to the Grantee.  The Grantee has had an opportunity to ask questions of and
receive answers from the Partnership and the Company, or from a person or
persons acting on their behalf, concerning the terms and conditions of the
[          ] LTIP Units.  The Grantee has relied upon, and is making its
decision solely upon, the Background Documents and other written information
provided to the Grantee by the Partnership or the Company.

 

(iii)                               The [          ] LTIP Units to be issued,
the Common Units issuable upon conversion of the [          ] LTIP Units and any
REIT Shares issued in connection with the redemption of any such Common Units
will be acquired for the account of the Grantee for investment only and not with
a current view to, or with any intention of, a distribution or resale thereof,
in whole or in part, or the grant of any participation therein, without
prejudice, however, to the Grantee’s right (subject to the terms of the
[          ] LTIP Units, the Stock Plan, the agreement of limited partnership of
the Partnership, the articles of organization of the Company, as amended, and
the Award Agreement) at all times to sell or otherwise dispose of all or any
part of his [          ] LTIP Units, Common Units or REIT Shares in compliance
with the Securities Act, and applicable state securities laws, and subject,
nevertheless, to the disposition of his assets being at all times within his
control.

 

--------------------------------------------------------------------------------


 

(iv)                              The Grantee acknowledges that (A) neither the
[          ] LTIP Units to be issued, nor the Common Units issuable upon
conversion of the [          ] LTIP Units, have been registered under the
Securities Act or state securities laws by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws and, if such [          ] LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such [          ] LTIP Units
or Common Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such [          ]
LTIP Units and Common Units and (E) neither the Partnership nor the Company has
any obligation or intention to register such [          ] LTIP Units or the
Common Units issuable upon conversion of the [          ] LTIP Units under the
Securities Act or any state securities laws or to take any action that would
make available any exemption from the registration requirements of such laws,
except, that, upon the redemption of the Common Units for REIT Shares, the
Company may issue such REIT Shares under the Stock Plan and pursuant to a
Registration Statement on Form S-8 under the Securities Act, to the extent that
(I) the Grantee is eligible to receive such REIT Shares under the Stock Plan at
the time of such issuance, (II) the Company has filed a Form S-8 Registration
Statement with the Securities and Exchange Commission registering the issuance
of such REIT Shares and (III) such Form S-8 is effective at the time of the
issuance of such REIT Shares.  The Grantee hereby acknowledges that because of
the restrictions on transfer or assignment of such [          ] LTIP Units
acquired hereby and the Common Units issuable upon conversion of the
[          ] LTIP Units which are set forth in the Partnership Agreement or this
Agreement, the Grantee may have to bear the economic risk of his ownership of
the [          ] LTIP Units acquired hereby and the Common Units issuable upon
conversion of the [          ] LTIP Units for an indefinite period of time.

 

(v)                                 The Grantee has determined that the
[          ] LTIP Units are a suitable investment for the Grantee.

 

(vi)                              No representations or warranties have been
made to the Grantee by the Partnership or the Company, or any officer, director,
stockholder, agent, or affiliate of any of them, and the Grantee has received no
information relating to an investment in the Partnership or the [          ]
LTIP Units except the information specified in paragraph (b) above.

 

(c)                                  So long as the Grantee holds any
[          ] LTIP Units, the Grantee shall disclose to the Partnership in
writing such information as may be reasonably requested with respect to
ownership of [          ] LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

 

(d)                                 The Grantee hereby agrees to make an
election under Section 83(b) of the Code with respect to the [          ] LTIP
Units awarded hereunder, and has delivered with this Agreement a completed,
executed copy of the election form attached hereto as Exhibit C.  The

 

--------------------------------------------------------------------------------


 

Grantee agrees to file the election (or to permit the Partnership to file such
election on the Grantee’s behalf) within thirty (30) days after the award of the
[          ] LTIP Units hereunder with the IRS Service Center at which such
Grantee files his personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which [          ] LTIP Units are issued or awarded to the Grantee.

 

(e)                                  The address set forth on the signature
page of this Agreement is the address of the Grantee’s principal residence, and
the Grantee has no present intention of becoming a resident of any country,
state or jurisdiction other than the country and state in which such residence
is sited.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(b)

OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address and taxpayer
identification number of the undersigned are:

 

Name:                                          (the “Taxpayer”)

 

Address:                                       

                                                     

 

Social Security No./Taxpayer Identification No.:                           

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to                      [          ]
LTIP Units in The Macerich Partnership, L.P. (the “Partnership”).

 

3.                                      The date on which the [          ] LTIP
Units were transferred is                               .  The taxable year to
which this election relates is calendar year [          ].

 

4.                                      Nature of restrictions to which the
[          ] LTIP Units are subject:

 

(a)                                 With limited exceptions, until the
[          ] LTIP Units vest, the Taxpayer may not transfer in any manner any
portion of the [          ] LTIP Units without the consent of the Partnership.

 

(b)                                 The Taxpayer’s [          ] LTIP Units vest
in accordance with the vesting provisions described in the Schedule attached
hereto.  Unvested [          ] LTIP Units are forfeited in accordance with the
vesting provisions described in the Schedule attached hereto.

 

5.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the [          ] LTIP Units with
respect to which this election is being made was $0 per [          ] LTIP Unit.

 

6.                                      The amount paid by the Taxpayer for the
[          ] LTIP Units was $0 per [          ] LTIP Unit.

 

7.                                      A copy of this statement has been
furnished to the Partnership and The Macerich Company.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO 83(b) ELECTION

 

Vesting Provisions of [          ] LTIP Units

 

The [          ] LTIP Units are subject to performance-based vesting. 
Performance-based vesting will be from 0-200% based on The Macerich Company’s
(the “Company’s”) per-share total return to holders of the Company’s common
stock (the “Total Return”) for the period from February 1, [          ] to
January 31, [next succeeding year] (or earlier in certain circumstances).  The
[          ] LTIP Units may vest depending on the percentile rank of the Company
in terms of Total Return relative to the Total Return of a group of peer REITs
(the “Peer REITs”), as measured at the end of the performance period.  Following
the end of the performance period, the Company’s Compensation Committee (the
“Committee”) will determine the performance of the Company and each of the Peer
REITs and, depending on the Company’s Total Return relative to the Total Return
of the Peer REITs, vesting of the [          ] LTIP Units will occur as follows:

 

Percentile Rank

 

Award Earned

 

At least the 80th percentile and including the 100th percentile

 

200

%

At least the 60th percentile but less than the 80th percentile

 

150

%

At least the 40th percentile but less than the 60th percentile

 

100

%

At least the 30th percentile but less than the 40th percentile

 

50

%

Less than the 30th percentile

 

0

%

 

Notwithstanding the foregoing, if for the performance period the Total Return on
an absolute basis is less than 6%, then the Committee may in its sole and
absolute discretion make equitable adjustments to the vesting criteria for the
[          ] LTIP Units set forth above regardless of the percentile rank of the
Company’s Total Return relative to the Total Return of the Peer REITs.  The
above vesting is conditioned upon the Taxpayer remaining an employee of the
Company through the applicable vesting dates, and subject to acceleration of the
vesting determination in the event of a change of control of the Company or
termination of the Taxpayer’s service relationship with the Company under
specified circumstances.  Unvested [          ] LTIP Units are subject to
forfeiture in the event of failure to vest based on the determination of the
performance-based percentage.

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO [          ] LTIP UNIT AWARD AGREEMENT

 

Date of Award Agreement:

 

 

 

 

 

Name of Grantee:

 

 

 

 

 

Number of [          ] LTIP Units Subject to Grant:

 

 

 

 

 

Grant Date:

 

 

 

 

Initials of Company representative:

 

 

 

 

Initials of Grantee:

 

 

 

--------------------------------------------------------------------------------
